DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  In line 2 of claim 2, “a reservoir matrix and hydraulic fracture” should state: “a reservoir matrix and a hydraulic fracture.”  Appropriate correction is required.  In addition, the variable kro should be defined in the claim with a added statement of the variable’s definition/name.

Allowable Subject Matter
Claims 1 and 3-17 are allowed.  Claim 2 contains allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to disclose or teach all the method steps recited, specifically the performing of a water block mitigation test employing two surfactants and performing a proppant phase trapping mitigation test also employing the two surfactants on a selected core from a selected rock from a reservoir rock that had characteristics determined therefrom prior to any tests. The prior art employs testing of rock samples with two surfactants (see U.S. 10,197,489 to McCarty et al.) in optimizing fracturing fluids related to reservoir rocks, however, fails to disclose all the recited method steps of instant independent claim 1.



Conclusion
This application is in condition for allowance except for the following formal matters: 
Objections to claim 2.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN FITZGERALD/Primary Examiner, Art Unit 2861